Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 9/1/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected because Figures 1A-1C (Chang (US 20180231748, of record), Figs. 1A-1C) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claim(s) 1-3,5-6,9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,6-7,8 of U.S. Patent No. 10698185. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(2) Claim(s) 1-6,9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,6,1,7,4,3,8 of U.S. Patent No. 10502933. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(3) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-3,7,6,8 of U.S. Patent No. 9989740. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(4) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-3,7,6,8 of U.S. Patent No. 9989738. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(5) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-3,7,6,8 of U.S. Patent No. 9971127. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(6) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-3,7,6,8 of U.S. Patent No. 10620403. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(7) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-3,7,6,8 of U.S. Patent No. 9897781. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(8) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-3,7,6,8 of U.S. Patent No. 9857565. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
(9) Claim(s) 1,3,5-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,9,2-4,6,8 of U.S. Patent No. 9791673. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.

 (10) Claim(s) 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,3-9 of copending Application No. 16/900170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsueh (US 20210149158). 

    PNG
    media_image1.png
    829
    587
    media_image1.png
    Greyscale

Regarding claim 1, Hsueh teaches (Tables 15-16, Fig. 15, +-+-+++...) An optical image capturing system, from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
a seventh lens with refractive power; and
an image plane;
wherein the optical image capturing system comprises seven lenses with refractive power, at least one of the seven lenses is made of glass materials (1st), the optical image capturing system has a maximum image height HOI on the image plane perpendicular to an optical axis, at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens has positive refractive power, a focal length of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens is denoted as f1, f2, f3, f4, f5, f6 and f7 respectively, a focal length of the optical image capturing system is denoted as f, an entrance pupil diameter of the optical image capturing system is denoted as HEP, a distance on the optical axis from an object-side surface of the first lens to the image plane is denoted as HOS, a distance on the optical axis from the object-side surface of the first lens to an image side surface of the seventh lens is denoted as InTL, half of a maximum angle of view of the optical image capturing system is denoted as HAF, thicknesses at ½ HEP height and parallel to the optical axis of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are denoted as ETP1, ETP2, ETP3, ETP4, ETP5, ETP6 and ETP7 respectively, a sum of the ETP1 to ETP7 described above is denoted as SETP, thicknesses on the optical axis of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are denoted as TP1, TP2, TP3, TP4, TP5, TP6, and TP7 respectively, a sum of the TP1 to TP7 described above is denoted as STP, and conditions as follows are satisfied: 1.0≤f/HEP≤10 (1.8), 0 deg<HAF≤100 deg (43.5), and 0.5≤SETP/STP<1 (as seen in Fig. 15).

Regarding claim 2, Hsueh further teaches The optical image capturing system of claim 1, wherein a condition as follows is satisfied: 0.5≤HOS/HOI≤1.9 (1.24).
 
 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20180231748, of record). 

    PNG
    media_image2.png
    480
    572
    media_image2.png
    Greyscale

Regarding claim 1, Chang teaches (Tables 1-2, Fig. 1, -+-++-+) An optical image capturing system, from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
a seventh lens with refractive power; and
an image plane;
wherein the optical image capturing system comprises seven lenses with refractive power, the optical image capturing system has a maximum image height HOI on the image plane perpendicular to an optical axis, at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens has positive refractive power, a focal length of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens is denoted as f1, f2, f3, f4, f5, f6 and f7 respectively, a focal length of the optical image capturing system is denoted as f, an entrance pupil diameter of the optical image capturing system is denoted as HEP, a distance on the optical axis from an object-side surface of the first lens to the image plane is denoted as HOS, a distance on the optical axis from the object-side surface of the first lens to an image side surface of the seventh lens is denoted as InTL, half of a maximum angle of view of the optical image capturing system is denoted as HAF, thicknesses at ½ HEP height and parallel to the optical axis of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are denoted as ETP1, ETP2, ETP3, ETP4, ETP5, ETP6 and ETP7 respectively, a sum of the ETP1 to ETP7 described above is denoted as SETP, thicknesses on the optical axis of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are denoted as TP1, TP2, TP3, TP4, TP5, TP6, and TP7 respectively, a sum of the TP1 to TP7 described above is denoted as STP, and conditions as follows are satisfied: 1.0≤f/HEP≤10 (1.2), 0 deg<HAF≤100 deg (59.9968), and 0.5≤SETP/STP<1 (0.98).

Chang does not teach at least one of the seven lenses is made of glass materials.
Absent any showing of criticality and/or unpredictability, having at least one of the seven lenses is made of glass materials would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang by having at least one of the seven lenses is made of glass materials for the purposes of choice.
 
Regarding claim 3, Chang further teaches The optical image capturing system of claim 1, further comprising an aperture, wherein a distance from the aperture to the image plane on the optical axis is defined as InS, and a condition as follows is satisfied: 0.2≤InS/HOS≤1.1 (0.4619).

Regarding claim 4, Chang further teaches (Fig. 1A) The optical image capturing system of claim 1, wherein among at least two of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens, at least one inflection point is present on at least one surface of each of the at least two lenses.

Regarding claim 5, Chang further teaches The optical image capturing system of claim 1, wherein a horizontal distance parallel to the optical axis between a coordinate point at ½ HEP height on the object-side surface of the first lens to the image plane is denoted as ETL, a horizontal distance parallel to the optical axis between a coordinate point at ½ HEP height on the object-side surface of the first lens to a coordinate point at ½ HEP height on the image-side surface of the seventh lens is denoted as EIN, and a condition as follows is satisfied: 0.2≤EIN/ETL<1 (0.927).

Regarding claim 6, Chang further teaches The optical image capturing system of claim 5, wherein thicknesses at ½ HEP height and parallel to the optical axis of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are denoted as ETP1, ETP2, ETP3, ETP4, ETP5, ETP6, and ETP7 respectively, a sum of the ETP1 to ETP7 described above is denoted as SETP, and a condition as follows is satisfied: 0.2≤SETP/EIN<1 (0.629).

Regarding claim 7, Chang further teaches The optical image capturing system of claim 1, wherein the optical image capturing system comprises a light filtering element, the light filtering element is located between the seventh lens and the image plane, a distance in parallel with the optical axis from a coordinate point on the image-side surface of the seventh lens at a height of ½ HEP to the light filtering element is denoted as EIR, a distance in parallel with the optical axis from an intersection point of the optical axis and the image-side surface of the seventh lens to the light filtering element is denoted as PIR, and a condition as follows is satisfied: 0.1≤/EIR/PIR<1.1 (0.618).

Regarding claim 8, Chang further teaches The optical image capturing system of claim 1, wherein modulation transfer rates (values of MTF) for the visible light at a spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3HOI and 0.7HOI on the image plane are denoted as MTFE0, MTFE3 and MTFE7 respectively, and conditions as follows are satisfied: MTFE0≥0.2 (0.35), MTFE3≥0.01 (0.14), and MTFE7≥0.01 (0.28).

Regarding claim 9, Chang further teaches The optical image capturing system of claim 1, wherein a horizontal distance in parallel with the optical axis from a coordinate point on the image-side surface of the seventh lens at the height of ½ HEP to the image plane is denoted as EBL, a horizontal distance in parallel with the optical axis from the intersection point of the optical axis and the image-side surface of the seventh lens to the image plane is denoted as BL, and a condition as follows is satisfied: 0.1≤EBL/BL≤1.5 (0.7874).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234